Case 1:19-cv-07993-UA Document 26 Filed 08/29/19 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

Make the Road New York, et al. )
Plaintiff )
v. ) Case No. 19-cv-7993
Ken Cuccinelli, et al. )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiffs Make the Road NY, African Svcs. Cmte., Asian Am. Fed., CCCS and CLINIC, Inc.

Date: 08/29/2019 Dow. W Vth i

“a Altornéy’s signature

Kathleen Kelleher (KKO598)
Printed name and bar number
Civil Law Reform Uni,
The Legal Aid Society
199 Water Street, 3rd floor
New York, NY 10038
Address

kkelleher@legal-aid.org

E-mail address

(212) 577-3307

Telephone number

(646) 449-6830
FAX number
